                         Case 8:19-bk-03978-RCT             Doc 19      Filed 06/12/19       Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                           PRO MEMO

                                                                 06/12/2019 10:00 AM
                                                                 COURTROOM 9B
HONORABLE ROBERTA COLTON
CASE NUMBER:                                                     FILING DATE:
8:19-bk-03978-RCT                         13                       04/29/2019
Chapter 13
DEBTOR:                Eric Cangelosi
                       Aileen Cangelosi
DEBTOR ATTY:           Alexander Dennison
TRUSTEE:               Kelly Remick
HEARING:
Motion for Relief from Stay or in the alternative, for Adequate Protection Re: 264 Tulane Drive, Venice, FL. Filed by Clive N.
                        Morgan on behalf of Creditor ReadyCap Lending, LLC (Doc. 13)

APPEARANCES:: CAROLINE PRINTY, CLIVE MORGAN.

RULING:
Motion for Relief from Stay or in the alternative, for Adequate Protection Re: 264 Tulane Drive, Venice, FL. Filed by Clive N.
Morgan on behalf of Creditor ReadyCap Lending, LLC (Doc. 13) - CONTINUED TO 07/31/19 AT 10:00 AM. ANNOUNCED IN
OPEN COURT; NO FURTHER NOTICE.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 8:19-bk-03978-RCT                      Chapter 13
